
	
		III
		110th CONGRESS
		1st Session
		S. RES. 79
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2007
			Mr. Reid (for himself,
			 Mr. McConnell, Mr. Chambliss, and Mr.
			 Isakson) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Relative to the death of Representative
		  Charles W. Norwood, Jr., of Georgia.
	
	
		That the Senate has heard with
			 profound sorrow and deep regret the announcement of the death of the Honorable
			 Charles W. Norwood, Jr., late a Representative from the State of
			 Georgia.
		That the Secretary communicate these resolutions
			 to the House of Representatives and transmit an enrolled copy thereof to the
			 family of the deceased.
		That when the Senate adjourns or recesses today,
			 it stand adjourned or recessed as a further mark of respect to the memory of
			 the deceased Representative.
		
